
	
		III
		112th CONGRESS
		2d Session
		S. RES. 525
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2012
			Mr. Nelson of Florida
			 (for himself, Mr. Menendez,
			 Mr. Rubio, Mr.
			 Lieberman, Mr. Durbin,
			 Mr. Lugar, and Mr. Kerry) submitted the following resolution; which
			 was referred to the Committee on Foreign
			 Relations
		
		
			July 31, 2012
			Committee discharged; considered, amended, and agreed
			 to
		
		RESOLUTION
		Honoring the life and legacy of Oswaldo
		  Payá Sardiñas.
	
	
		Whereas, on Sunday, July 22, 2012,
			 60-year-old Cuban dissident and activist Oswaldo Payá Sardiñas died in a car
			 crash in Bayamo, Cuba;
		Whereas
			 at a young age, Oswaldo Payá Sardiñas criticized the communist government in
			 Cuba, which led to his imprisonment at a work camp on Cuba’s Isle of Youth in
			 1969;
		Whereas, in 1988, Oswaldo Payá Sardiñas
			 founded the Christian Liberation Movement as a nondenominational political
			 organization to further civil and human rights in Cuba;
		Whereas, in 1992, Oswaldo Payá Sardiñas
			 announced his intention to run as a candidate to be a representative on the
			 National Assembly of Popular Power of Cuba and, 2 days before the election, was
			 detained by police at his home and determined by Communist Party officials to
			 be ineligible to run for office because he was not a member of the Communist
			 Party;
		Whereas, in 1997, Oswaldo Payá Sardiñas
			 collected hundreds of signatures to support his candidacy to the National
			 Assembly of Popular Power, which was rejected by the electoral commission of
			 Cuba;
		Whereas
			 the Constitution of Cuba supposedly guarantees the right to a national
			 referendum on any proposal that achieves 10,000 or more signatures from
			 citizens of Cuba who are eligible to vote;
		Whereas, in 1998, Oswaldo Payá Sardiñas and
			 other leaders of the Christian Liberation Movement created the Varela Project,
			 a signature drive to secure a national referendum on convert[ing] into
			 law, the right of freedom of speech, the freedom of press and freedom of
			 enterprise;
		Whereas, in May 2002, the Varela Project
			 delivered 11,020 signatures from eligible citizens of Cuba to the National
			 Assembly of Popular Power, calling for an end to 4 decades of one-party rule,
			 to which the Government of Cuba responded by beginning its own referendum that
			 made Cuba’s socialist system irrevocable, even after an additional
			 14,000 signatures were added to the Varela Project petition;
		Whereas
			 the Varela Project is the largest civil society-led petition in the history of
			 Cuba;
		Whereas
			 Oswaldo Payá Sardiñas bravely led the Varela Project at great risk to himself,
			 his loved ones, and his associates;
		Whereas, in March 2003, the Government of
			 Cuba arrested 75 human rights activists, including 25 members of the Varela
			 Project, in the crackdown known as Cuba’s Black Spring;
		Whereas
			 Oswaldo Payá Sardiñas’s dedication to freedom and faith earned him the Sakarov
			 Prize for Freedom of Thought from the European Parliament in 2002;
		Whereas
			 Oswaldo Payá Sardiñas received the W. Averell Harriman Democracy Award from the
			 United States National Democratic Institute for International Affairs in
			 2003;
		Whereas
			 Oswaldo Payá Sardiñas was nominated for the Nobel Peace Prize by Václav Havel,
			 the former president of the Czech Republic, in 2005; and
		Whereas
			 President Barack Obama stated, We continue to be inspired by Payá's
			 vision and dedication to a better future for Cuba, and believe that his example
			 and moral leadership will endure.: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes and honors the life and
			 exemplary leadership of Oswaldo Payá Sardiñas;
			(2)offers heartfelt condolences to the family,
			 friends, and loved ones of Oswaldo Payá Sardiñas;
			(3)praises the bravery of Oswaldo Payá
			 Sardiñas and his colleagues for collecting more than 11,000 verified signatures
			 in support of the Varela Project;
			(4)in memory of Oswaldo Payá Sardiñas, calls
			 on the United States to continue policies that promote respect for the
			 fundamental principles of religious freedom, democracy, and human rights in
			 Cuba, in a manner consistent with the aspirations of the people of Cuba;
			(5)in memory of Oswaldo Payá Sardiñas, calls
			 on the Government of Cuba to provide its citizens with internationally accepted
			 standards for civil and human rights and the opportunity to vote in free and
			 fair elections;
			(6)calls on the Government of Cuba to allow an
			 impartial, third-party investigation into the circumstances surrounding the
			 death of Oswaldo Payá Sardiñas; and
			(7)condemns the
			 Government of Cuba for the detention of nearly 50 pro-democracy activists
			 following the memorial service for Oswaldo Payá Sardiñas.
			
